DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 32a has been used to designate both “lower portion” and “upper portion” (see [0048]).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Objections
Claim 3 is/are objected to because of the following informalities:  In claim 3, Ln. 4-5, the phrase, “at least one sidewall of the outer container present.” could read “at least one sidewall of the outer container [[present]].”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	In claim 1, Ln. 19-20, the phrase, “…upto at least 50% of a length…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is encompassed with such language. Further clarification is required.  
	In claim 1, Ln. 21-22, the phrase, “…the at least one sidewall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 23, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 1, Ln. 24, the phrase, “…the sidewall of the outer container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one sidewall of the outer container” (claim 1, Ln. 13), when referring to “the sidewall of the outer container” or a different “sidewall of the outer container”? Further clarification is required.
	In claim 6, Ln. 2-3, the phrase, “…upto at least 50% to 70% of a length…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is encompassed with such language. Further clarification is required.  
	In claim 7, Ln. 2-3, the phrase, “…the sidewall of the outer container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one sidewall of the outer container” (claim 1, Ln. 13; which claim 7 depends from claim 1), when referring to “the sidewall of the outer container” or a different “sidewall of the outer container”? Further clarification is required.
	In claim 12, Ln. 18, the phrase, “…the inner container…” lacks antecedent basis; therefore, it should be change to “…the removable inner container…” to establish the proper antecedent basis and for consistency purposes with the rest of the claim.
	In claim 13, Ln. 2-3, the phrase in each instance, “…the inner container…” lacks antecedent basis; therefore, they should be change to “…the removable inner container…” to establish the proper antecedent basis and for consistency purposes with the rest of the claim.
	In claim 20, Ln. 4, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 2-11, 13-20, due to their dependencies from claims 1 and 12 (respectively), they too have these deficiencies. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 4, Ln. 3-4, the phrase, “…means…” does not invoke 112(f) because it provides sufficient structure in the form of “a bayonet attachment,” which performs the claimed function.

Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobson (US 2728494; hereinafter Hobson).
Regarding claim 12, Hobson discloses a refillable cosmetic container embodiment (as shown in Figs. 7-8) comprising:
a removable inner container (16; capable of housing a cosmetic product);
an outer container (10; configured to receive the removable inner container);
a lid (23) removably engaged with the outer container;
wherein the outer container includes a housing having a first opening at an upper end of the outer container and a second opening (11) at a bottom wall of the outer container (as shown in Hobson Figs. 7-8);
wherein the removable inner container is received in the housing of the outer container (as shown in Hobson Figs. 7-8);
wherein the outer container has an upper edge around the first opening and includes at least one sidewall that extends between the upper edge of the first opening to the bottom wall of the outer container (as shown in Hobson Figs. 7);
wherein the removable inner container comprises a bottom wall and a sidewall defining a cavity (capable of housing the cosmetic product therein) and wherein a flange (i.e. in the form of a bead (17)) is formed at a proximal end of the sidewall of the removable inner container (as shown in Hobson Fig. 7) such that the flange surrounds an opening of the cavity; and
wherein when the removable inner container is received into the outer container, the flange of the inner container rests on a step (i.e. in the form of a beaded edge (18)) formed at an inner surface of the proximal end portion of the at least one sidewall of the outer container (Hobson Col. 4 Ln. 38 – Col. 5 Ln. 51).
Regarding claim 14, Hobson further discloses wherein an outer surface of the sidewall of the removable inner container corresponds to an inner surface of the at least one sidewall of the outer container such that there is no gap between the outer surface of the side wall of the removable inner container and the inner surface of the at least one side wall of the outer container when the removable inner container is engaged into the outer container (see Hobson Fig. 7).
Regarding claim 15, Hobson further discloses wherein the side wall of the removable inner container has an upper portion and a lower portion, wherein the upper portion extends parallel to a central longitudinal axis of the removable inner container and the lower portion is curved (see Hobson Fig. 7).
Regarding claim 16, Hobson further discloses wherein an outer surface of the upper portion of the sidewall of the removable inner container corresponds to an inner surface of the upper portion of the at least one sidewall of the outer container and an outer surface of the lower portion of the sidewall of the removable inner container corresponds to an inner surface of the lower portion of the at least one sidewall of the outer container such that there is no gap between the outer surface of the side wall of the removable inner container and the inner surface of the at least one side wall of the outer container when the removable inner container is engaged into the outer container (see Hobson Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobson in view of Wang (US 5860559; hereinafter Wang).
Regarding claims 18-19, Hobson as above teaches all the structural limitations as set forth in claim 12, except for wherein the outer container has an annular recess in the bottom wall of the outer container which surrounds the second opening of the outer container and wherein the annular recess in the bottom wall houses an annular ring therein.
	Wang is in the same field of endeavor and address a similar problem as the claimed invention, which is to minimize the movement of the outer container or holder. Wang teaches a holder system comprising: a removable inner container (4; capable of housing cosmetic product);
an outer container (i.e. in the form of cup-like holder base (1)) to receive the removable inner container, the outer container having a bottom wall and at least one sidewall, the at least one sidewall (of the outer container) includes a lower portion and an upper portion; and wherein the outer container has an annular recess (i.e. in the form of annular groove (12) as shown Wang Fig. 2) in the bottom wall of the outer container which surrounds a second opening of the outer container and wherein the annular recess in the bottom wall houses an annular ring (i.e. in the form of an anti-skid packing ring (3); Wang Col. 1 Ln.  44 – Col. 2 Ln. 28 and Figs. 1-3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall of the outer container (of Hobson) to have a similar annular recess and an annular ring situated with the annular recess (as taught by Wang) to minimize the lateral movement of the outer container while it is being used.

Claims 1-2, 4-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 7451877; hereinafter Koga) in view of Bulla (US 10829271; hereinafter Bulla).
Regarding claim 1, Koga teaches a refillable cosmetic container embodiment (1; as shown in Figs. 1-2) comprising: 
a removable inner container (21; configured to house a cosmetic product (K));
an outer container (2) configured to receive the removable inner container;
a lid (9) removably engaged with the outer container;
wherein the outer container includes a housing having a first opening at an upper end of the outer container and a second opening (6) at a bottom wall of the outer container (as shown in Koga Figs. 1-2);
wherein the removable inner container is received in the housing of the outer container (as shown in Koga Fig. 2);
wherein the outer container has an upper edge around the first opening and includes at least one sidewall that extends between the upper edge of the first opening to the bottom wall of the outer container;
wherein the at least one sidewall of the outer container includes a lower portion (i.e. in the form of foot portion (8)) and an upper portion (i.e. in the form of screw portion (7)), wherein the lid comprises a top wall (10) and a sidewall (12) extending downwardly from the top wall, wherein the upper portion of the at least one sidewall extends upto at least 50% of a length of the at least one sidewall of the outer container (as shown in Koga Fig. 2) and wherein the sidewall of the lid covers the upper portion of the at least one sidewall (as shown in Koga Fig. 2); and
wherein the sidewall of the lid has a length substantially equal to the length of the upper portion of the sidewall of the outer container (Koga Col. 5 Ln. 16 – Col. 6 Ln. 67).
	However, Koga fails to teach a seal to prevent the cosmetic product contained in the removable inner container from drying out.
	Bulla is in the same field of endeavor as the claimed invention and Koga, which is a refillable cosmetic container.  Bulla teaches a refillable cosmetic container embodiment (100; as shown in Figs. 1-11) comprising:
a removable inner container (102 - capable of housing a cosmetic product); 
an outer container (106) configured to receive the removable inner container;
a lid (108) removably engaged with the outer container;
a seal (104 and 112) to prevent the cosmetic product contained in the removable inner container from drying out;
wherein the outer container includes a housing having a first opening at an upper end of the outer container and a second opening at a bottom wall of the outer container;
wherein the removable inner container is received in the housing of the outer container;
wherein the outer container has an upper edge around the first opening and includes at least one sidewall that extends between the upper edge of the first opening to the bottom wall of the outer container (Bulla Col. 2 Ln. 8 – Col. 3 Ln. 54).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar solid seal (as taught by Bulla) located above the removable inner container (of Koga) to prevent contamination of the cosmetic product and maintain it effectiveness for a prolonged period of time.  
Regarding claim 2, modified Koga as above further teaches wherein an outer surface of the upper portion of the at least one sidewall of the outer container is provided with threads for engaging with corresponding threads formed on an inner surface of the sidewall of the lid (see Koga Figs. 1-2 or Bulla Figs. 1-11).
Regarding claim 4, modified Koga as above further teaches wherein the lid and the removable inner container are removably engaged to the outer container by screwing (see Koga Figs. 1-2 or Bulla Figs. 1-11).
Regarding claim 5, modified Koga as above further teaches wherein the removable inner container comprise cosmetic product in the form selected from a group consisting of cream, paste, powder, gel, liquid and a solid monoblock (Koga Col. 5 Ln. 16-20 and Figs. 1-2).
Regarding claim 6, modified Koga as above further teaches wherein the upper portion of the at least one sidewall of the outer container extends up to at least 50% to 70% of the length of the at least one sidewall of the outer container (see Koga Fig. 2).
Regarding claim 10, modified Koga as above further teaches wherein when the lid is fixed on the outer container, the seal is clamped between an inner surface of the top wall of the lid and the upper edge of the outer container (see Bulla Figs. 1 and 8).
Regarding claim 11, modified Koga as above further teaches wherein the second opening at the bottom wall of the outer container allows the passage of a finger or a thumb of a user to remove the removable inner container from the outer container (Koga Col. 6 Ln. 4-6 and Col. 7 Ln. 6-15).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of KR20150001855U (hereinafter 855).
Regarding claim 3, Koga as above further teaches an inner surface of at least one sidewall of the outer container having intermittent or segmented protrusions or ridges (4) that snap fits into a corresponding locking groove (22) on an outer surface of a sidewall of the removable inner container (see Koga Figs. 1-2).
	Thus, Koga fails to teach wherein the removable inner container includes an annular protrusion on an outer surface of a sidewall of the removable inner container that snap fits into a corresponding annular groove present on an inner surface of the at least one sidewall of the outer container.
	855 is in the same field of endeavor as the claimed invention, Koga and Bulla, which is a refillable cosmetic container.  855 teaches a refillable cosmetic container embodiment (as shown in Figs. 1-8) comprising: 
a removable inner container (100; capable of housing a cosmetic product); 
an outer container (200) configured to receive the removable inner container; 
a lid (400) removably engaged with the outer container;
a seal (300 and 500) to prevent the cosmetic product contained in the removable inner container from drying out; 
wherein the outer container includes a housing having a first opening at an upper end of the outer container and a second opening at a bottom wall of the outer container;
wherein the removable inner container is received in the housing of the outer container (as shown in 855 Fig. 4); 
wherein the outer container has an upper edge around the first opening and includes at least one sidewall that extends between the upper edge of the first opening to the bottom wall of the outer container; wherein the at least one sidewall of the outer container includes a lower portion (210) and an upper portion (220), wherein the lid comprises a top wall and a sidewall extending downwardly from the top wall; and 
wherein the removable inner container includes an annular protrusion (121) on an outer surface of a sidewall of the removable inner container that snap fits into a corresponding annular groove (222) present on an inner surface of the at least one sidewall of the outer container (855 pg. 3 -pg. 5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer surface of the sidewall of the removable inner container (of Koga) with a similar annular protrusion (as taught by 855) and provide the inner surface of the at least one sidewall of the outer container (of Koga) with a similar annular groove (as taught by 855) to allow for a better securement of the removable inner container with the outer container, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP §2144.04(VI)(C) or §2144.04(V)(B)

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Duong et al. (US 10737841; hereinafter Duong).
Regarding claim 7, Koga as above further teaches wherein a first step exists between the lower portion and the upper portion of the sidewall of the outer container (see Koga Figs. 1-2). 
	However, Koga fails to teach wherein when the lid is placed on the outer container a bottom edge of the sidewall of the lid rests on the first step of the at least one sidewall of the outer container.
	Duong is in the same field of endeavor as the claimed invention and Koga, which is a refillable cosmetic container. Duong teaches a refillable cosmetic container (10) comprising: a lid (14) comprises a top wall (30) and a sidewall (24) extending downwardly from the top wall; an outer container (12) having a housing that includes a bottom wall and at least one sidewall, wherein the at least one sidewall of the outer container includes a lower portion and an upper portion, wherein a first step exists between the lower portion and the upper portion of the sidewall of the outer container (see annotated Duong Fig. 10 below), and wherein when the lid is placed on the outer container a bottom edge of the sidewall of the lid rests on the first step of the at least one sidewall of the outer container (Duong Col. 6 Ln. 49 – Col. 8 Ln. 12 and Figs. 1-10).

    PNG
    media_image1.png
    896
    1131
    media_image1.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first step (of Koga) such that the first step comes in contact with the bottom edge of the sidewall of the lid (as taught by Duong) to improve the air-tight seal between the lid and the outer container, and since it has been held that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)
Regarding claim 8, modified Koga as above further teaches wherein a second step is formed in the upper portion of the at least one sidewall of the outer container and wherein the upper portion of the at least one sidewall of the outer container is stepped in from the lower portion of the at least one sidewall of the outer container (see annotated Duong Fig. 10 above).
Regarding claim 9, modified Koga as above further teaches wherein a gap exists between an outer surface of at least a part of the upper portion of the at least one side wall of the outer container and an inner surface of at least a part of the upper portion of the side wall of the lid when the lid is fixed on the outer container (see annotated Duong Fig. 10 above).

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim (in particular claims 1 and 12, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736